DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-12, and 14-21 are pending in this application.

Response to Arguments
Applicant’s arguments regarding the rejections of claims 1-18 under 35 U.S.C. 112b have been fully considered and are persuasive. The rejections have been withdrawn. However, new 112(b) rejections are applied to claims 1-5, 7-12, and 14-21.

Applicant's arguments regarding the 35 U.S.C. 103 rejections of claims 1-5, 7-12, and 14-18 have been fully considered but they are not persuasive. The arguments are moot in light of the references being applied in the current rejection.

Claim Objections
Claim 1 is objected to because of the following informalities: “is less than or equals” should be “is less than or equal to”.  Appropriate correction is required.

Drawings
The drawings are objected to because they do not comply with 37 CFR 1.84(q) which recites: Lead lines. Lead lines are those lines between the reference characters and the details referred to. Such lines may be straight or curved and should be as short as possible. They must originate in the immediate proximity of the reference character and extend to the feature indicated. Lead lines must not cross each other. Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed. Such a reference character must be underlined to make it clear that a lead line has not been left out by mistake. Lead lines must be executed in the same way as lines in the drawing. See paragraph (l) of this section. In Figs. 1 and 2, reference characters which are on the surface on which they are placed should be underlined but they are not. In Figs. 1, 2, and 4, lead lines are not shown for some of the reference characters which require lead lines. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: paragraphs [0024, 0025, 0027] refers to the scheduler as 174, but Fig. 2 refers to the scheduler as 184 and paragraph [0016] refers to a workload scheduler as 184.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-5, 7-12, and 14-21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claim 1:
	Lines 17-18 recite “communicate to one or more of the plurality of virtual machines to perform the given workload according to the determination” but this is not supported by the specification. The specification recites in paragraph [0018] “The clients 110, 120 may communicate the data 116 with the one or more servers 160, 170, 180 over the network 150 by transmitting or receiving operations”. The specification does not recite that the given workload is  communicated to the plurality of virtual machines based on the determination whether to schedule the given workload to be performed by the first portion of virtual machines or first and second portion of virtual machines. The specification only discloses that data is communicated from clients to servers. 

As per claim 19:
	Lines 2-8 recite “automatically schedule the given workload to be performed by a combination of virtual machines included in the first and second portions of the plurality of virtual machines at a time that the anticipated resource consumption level of the first portion of virtual machines is forecast to be at a minimum according to the resource consumption forecast in response to the sum of the anticipated resource consumption level of the given workload and the anticipated resource consumption level of the first portion of virtual machines being greater than the total amount of resources included in the first portion of virtual machines at all times of the resource consumption forecast” but this is not supported by the specification. The specification recites in paragraph [0014] when the user's committed resources are always running close to their limit, there may not be any time at which sufficient committed resources will be available to fit the entire workload. In such a case, the scheduler may determine based on the forecast a time at which total resource utilization is likely at a minimum, and then schedule the task for that time. Therefore, the specification supports scheduling the given workload for a time when total resource utilization is likely to be at a minimum in response to the first portion of the plurality of virtual machines always running close to its limit.

Claims 2-5, 7-12, 14-18, and 20-21 are dependent claims of claim 1 and fail to resolve the deficiencies of claim 1. Therefore, they are rejected for the same reasons as claim 1 above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-12, and 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1:
	Line 7 recite “each workload” and line 8 recites “each respective workload” and it is unclear if both limitations refer to the same elements. 
Lines 17-18 recite "communicate to the plurality of virtual machines to perform the given workload according to the determination" and the determination is made to identify whether to schedule the given workload on the first portion of virtual machines or on both the first and second portion of virtual machines so it is unclear why there is communication to the plurality of virtual machines, which includes both the first and second portion of virtual machines, to perform the given workload when the given workload could only require the first portion of virtual machines.

As per claim 4:
	Line 2 recites “the workload” but it is unclear what it is referring to.

As per claim 18:
Line 2 recites “the workloads” but it is unclear what it is referring to.
Lines 1-3 recite “wherein the workload scheduler is configured to receive the workloads sequentially from a buffer and to schedule the workloads sequentially according to the buffer” and claim 1 recites “for each given workload in the queue according to an order of the queue: determine whether to schedule the given workload”. Therefore it is unclear whether the workloads are scheduled according to the queue or buffer (Are the queue and buffer the same?).

	Claims 2, 3, 5, 7-12, 14-17, and 19-21 depend upon claim 1, and fail to correct the deficiencies of claim 1. Therefore, they are rejected for the same reasons as claim 1 above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-12, and 14-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

As per claim 1, in step 1 of the 101 analysis, the examiner has determined that the claim is directed to a system. Therefore, the claim is directed to one of the four statutory categories of invention. 

In step 2A prong 1 of the 101 analysis, the examiner has determined that the claim recites a judicial exception. Specifically, the limitations of “for each given workload in the queue according to an order of the queue: determine whether to schedule the given workload to be performed by a combination of virtual machines included in the first and second portions of virtual machines, or by virtual machines included in only the first portion of virtual machines” and “determine to schedule the given workload to be performed by virtual machines included in only the first portion of virtual machines at a first time if a sum of (i) an anticipated resource consumption level of the given workload and (ii) a first consumption level of the first portion of virtual machines at the first time is less than or equals a total amount of resources included in the first portion of virtual machines” recite mental processes. Humans can use their judgement to make a decision to schedule or assign a workload to a certain resource based on conditions. 

In step 2A prong 2 of the 101 analysis, the examiner has determined that the additional
elements, alone or in combination do not integrate the judicial exceptions into a practical
application for the following rationale:
The limitations "receive a plurality of workloads associated with the user ", "queue the plurality of workloads in a queue according to an order in which the plurality of workloads are received", and “communicate to one or more of the plurality of virtual machines to perform the given workload according to the determination” represent insignificant, extra-solution activities. The term "extra-solution activity" can be understood as "activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim" (MPEP 2106.05(g)). The examiner has determined that the limitations "receive a plurality of workloads associated with the user ", "queue the plurality of workloads in a queue according to an order in which the plurality of workloads are received", and “communicate to one or more of the plurality of virtual machines to perform the given workload according to the determination” are directed to mere data gathering activities which is a category of insignificant extra-solution activities (MPEP 2106.05(g)). 
The limitations “a distributed network of a plurality of virtual machines, the plurality of virtual machines comprising: a first portion of committed virtual machines dedicated to a user; and a second portion of on-demand virtual machines” and “each workload to be performed by one or more of the plurality of virtual machines, each respective workload including an anticipated resource consumption level indicating how many of the plurality of virtual machines are expected to be used to perform the respective workload” merely describe attributes of the technological environment in with the abstract idea is operating. The courts have identified that generally linking the use of a judicial exception into a technological environment do not integrate a judicial exception into a practical application (MPEP 2106.04(d)(I)). 
The limitations "a/the workload scheduler configured to" apply judicial exceptions on a generic computer. "Alappat 's rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court's Bilski and Alice Corp. decisions" so therefore applying judicial exceptions on a workload scheduler which is a generic computing component does not integrate the judicial exceptions into a practical application (MPEP 2106.05(b)).

In step 2B of the 101 analysis, the examiner has determined that the additional elements, alone or in combination do not recite significantly more than the abstract ideas identified above for the following rationale: 
The limitations "receive a plurality of workloads associated with the user ", "queue the plurality of workloads in a queue according to an order in which the plurality of workloads are received", and “communicate to one or more of the plurality of virtual machines to perform the given workload according to the determination” represent insignificant, extra-solution activities. The limitations "receive a plurality of workloads associated with the user ", "queue the plurality of workloads in a queue according to an order in which the plurality of workloads are received", and “communicate to one or more of the plurality of virtual machines to perform the given workload according to the determination” are well-understood, routine, or conventional because they are directed to "receiving or transmitting data" (MPEP 2106.05(d)). These are additional elements that the courts have recognized as well understood, routine, or conventional (MPEP 2106.05(d)). The citation of court cases in the MPEP meets the Berkheimer evidentiary burden since citation of a court case in the MPEP is one of the 4 types of evidentiary support that can be used to prove that the additional elements are well-understood, routine, or conventional (see 125 USPQ2d 1649 Berkheimer v. HP, Inc.). Thus, the limitations do not amount to significantly more than the abstract idea.
The limitations “a distributed network of a plurality of virtual machines, the plurality of virtual machines comprising: a first portion of committed virtual machines dedicated to a user; and a second portion of on-demand virtual machines” and “each workload to be performed by one or more of the plurality of virtual machines, each respective workload including an anticipated resource consumption level indicating how many of the plurality of virtual machines are expected to be used to perform the respective workload” merely describe attributes of the technological environment and therefore do not amount to significantly more than the exception itself (MPEP 2106.05(h)).
The limitations "a/the workload scheduler configured to" apply judicial exceptions on a generic computer and therefore do not provide significantly more.

As per claims 2, 3, 4, 5, 7, 9, 12, 16, 18, 19, 20, and 21, they further describe the mental process so they do not integrate the judicial exceptions into a practical application and do not recite significantly more.

As per claim 8, 11, 14, 15, and 17, they describe the field of use and technological environment so it do not integrate the judicial exceptions into a practical application and do not recite significantly more.

As per claim 10, it recites an intended use limitation which has no patentable weight. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gabrielson et al. (US 20200301740 A1 herein Gabrielson) in view of Shen et al. (CN105138391A herein Shen), and further in view of Zhao (CN107527171A).
Gabrielson and Shen were cited in previous office action.
The claim mappings of Shen and Zhao are made with translations of CN105138391A and CN107527171A, respectively. 

As per claim 1, Gabrielson teaches the invention substantially as claimed including a system comprising: 
a distributed network of a plurality virtual machines, the plurality of virtual machines comprising (Abstract lines 3-4 compute resources such as virtual machine (VM) instances; [0015] lines 3-5 optimizing the allocation of computing resources provided by a service provider network—for example, compute resources such as VM instances): 
a first portion of committed virtual machines dedicated to a user ([0018] lines 6-7 a first pool of “reserved” compute instances; [0023] lines 2-4 allocation of computing resources provided by a service provider network 100 among computing workloads associated with a user; [0036] lines 11-13 a user or group of users of a service provider network can create any number of separate compute instance pools); and 
a second portion of on-demand virtual machines ([0018] lines 9-11 “on-demand” compute instances to support execution of additional workloads); and 
a workload scheduler configured to ([0022] lines 2-5 a service provider network provides capacity forecasting and scheduling services that enables users to optimize the use of pools of computing resources among any number of workloads): 
receive a plurality of workloads associated with the user, each workload to be performed by one or more of the plurality of virtual machines, each respective workload including an anticipated resource consumption level ([0023] lines 2-4 allocation of computing resources provided by a service provider network 100 among computing workloads associated with a user; [0030] lines 1-9 A batch processing service 104 enables users to specify various types of compute jobs desired for execution by the batch processing service 104. In response to receiving new compute job requests, the batch processing service 104 uses various processes to plan, schedule, and execute the requested compute jobs by provisioning a quantity and type of compute resources (for example, CPU-optimized or memory-optimized compute instances) based on the estimated resource requirements of the compute jobs submitted; [0034] lines 1-3 one or more workloads (for example, workloads 128A-128N) are executed using compute resources (for example, VMs; [0042] lines 6-10 Each entry in a workload table, for example, may include an identifier of a workload (possibly including an indication of how to access an executable application or other computing resources used to execute the workload); [0032] lines 2-5 A queue service 108, for example, can be used to create queues of compute jobs or other types of computing workloads that similarly can be executed Receiving a job also means receiving a workload because as indicated above in paragraph [0032], a job is a type of workload.); 
queue the plurality of workloads in a queue ([0032] A queue service 108, for example, can be used to create queues of compute jobs or other types of computing workloads that similarly can be executed using compute instances of a compute instance pool);
for each given workload in the queue, determine whether to schedule the given workload to be performed by a combination of virtual machines included in the first and second portions of virtual machines, or by virtual machines included in only the first portion of virtual machines ([0058] lines 13-16 indicate whether the user prefers for the workload to use additional on-demand capacity or have the workload wait to be scheduled at a time in the future when the workload's demand can be fully satisfied; [0018] lines 5-11 For example, an organization might obtain a first pool of “reserved” compute instances to support execution of a first workload, a second smaller pool of reserved compute instances to support execution of a separate second workload, and use “on-demand” compute instances to support execution of additional workloads; [0061] lines 8-12 A user can use the visualized forecasts and percentiles, for example, to help determine how likely it is for various scheduled uses of capacity to be satisfied by resources in the pool without resorting to other types of capacity; [0032] A queue service 108, for example, can be used to create queues of compute jobs or other types of computing workloads that similarly can be executed using compute instances of a compute instance pool); and 
communicate to one or more of the plurality of virtual machines to perform the given workload according to the determination (Fig. 1; [0032] In some embodiments, another example of a computing workload source 122 is a queue service 108. A queue service 108, for example, can be used to create queues of compute jobs or other types of computing workloads that similarly can be executed using compute instances of a compute instance pool; [0061] lines 8-12 A user can use the visualized forecasts and percentiles, for example, to help determine how likely it is for various scheduled uses of capacity to be satisfied by resources in the pool without resorting to other types of capacity; Fig. 1 shows that workloads are communicated to compute instances which includes virtual machines.),
wherein the workload scheduler is configured to determine to schedule the given workload to be performed by virtual machines included in only the first portion of virtual machines at a first time if a sum of (i) an anticipated resource consumption level of the given workload and (ii) a first consumption level of the first portion of virtual machines at the first time is less than or equals a total amount of resources included in the first portion of the virtual machines (Fig. 4A, 4B; [0055] lines 6-8 The graph 400 illustrated in FIG. 4A, for example, again shows usage of a compute instance pool comprising 1,000 available compute instances (as total amount of resources included in the first portion); [0057] lines 13-16 where workloads may be scheduled to use an amount of capacity based at least in part on one or more of: an amount of compute capacity requested or expected to be used by each workload; [0061] The forecasted use (e.g., number of compute instances or other virtual resources over time) can be generated in some implementations using a machine learning model, as described herein. A user can use the visualized forecasts and percentiles, for example, to help determine how likely it is for various scheduled uses of capacity to be satisfied by resources in the pool without resorting to other types of capacity; [0061] select one of the percentile lines representing an acceptable margin of error from the forecasted usage, and other jobs can be scheduled according to the predicted unused capacity at the selected percentile; [0057] lines 18-24 a workload A 406A can be scheduled to use up to 100 compute instances tomorrow from approximately 11:00 AM until 3:00 PM, workload B 406B can be scheduled to use up to 75 instances from approximately 6:00 PM until 10:00 PM, a workload C 406C can use as many instances as are available from 10:00 PM onward; As shown in Fig. 4B, the sum of the workloads (A/B/C) and the forecasted use of the compute instance pool has to be below 1000 compute instances (first portion) for the workloads A/B/C to be performed on the 1000 compute instances.).

Gabrielson fails to teach each respective workload including an anticipated resource consumption level indicating how many of the plurality of virtual machines are expected to be used to perform the respective workload; queue the plurality of workloads in a queue according to an order in which the plurality of workloads are received; and for each given workload in the queue according to an order of the queue: determine whether to schedule the given workload.

However, Shen teaches each respective workload including an anticipated resource consumption level indicating how many of the plurality of virtual machines are expected to be used to perform the respective workload ([0046] 275 lines 2-3 Assign an appropriate initial point to each task: For each task submitted to the cloud system, the system first estimates the number of virtual machines they need; [0050] 308 line 1 Sort all tasks in descending order according to the estimated virtual machine requirements).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Gabrielson with the teachings of Shen because Shen’s teaching of estimating the number of virtual machines required by a task allows for tasks to be allocated to resources appropriately and provide stability in a system (see Shen,[0032-0034] 1)The present invention adopts regression prediction technology to accurately predict the resource demand of the task, and provides a strong guarantee for the stability of the cloud system. 2) The invention uses the number of virtual machines, the amount of data to be processed by the task, the communication consumption of the task, the task type, and the submitter of the task as parameters for establishing the regression equation, which effectively improves the accuracy of model prediction and reduces error deviation. 3) The present invention pre-sorts the tasks before redistribution, so that large tasks occupy better resources to a certain extent and reduce the time-consuming calculation).

Gabrielson and Shen fail to teach queue the plurality of workloads in a queue according to an order in which the plurality of workloads are received; and for each given workload in the queue according to an order of the queue: determine whether to schedule the given workload.

However, Zhao teaches queue the plurality of workloads in a queue according to an order in which the plurality of workloads are received; and for each given workload in the queue according to an order of the queue: determine whether to schedule the given workload ([0022] The order tasks are put into the queue according to the order in which the order tasks are received, and the scheduling decisions are made for each order task one by one according to the order of the order tasks.).
	

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Gabrielson and Shen with the teachings of Zhao because Zhao’s teaching of ordering the tasks in a queue based on the order in which the tasks were received allows for order control (see Zhao, [0007] In order to solve the above technical problems, the present application provides a system and method for realizing order management and control, as well as a scheduling server and a processing server, which can ensure precise control of order issuance based on a distributed system.).
	
As per claim 2, Gabrielson, Shen, and Zhao teach the system of claim 1. Gabrielson specifically teaches wherein if the sum of the anticipated resource consumption level of the given workload and the first consumption level of the first portion of the virtual machines is greater than the total amount of resources included in the first portion of the virtual machines, the workload scheduler is further configured to schedule the given workload to be performed by a combination of virtual machines included in the first and second portions of virtual machines (Fig. 4A, 4B; Abstract lines 1-6 Techniques are described for optimizing the allocation of computing resources provided by a service provider network—for example, compute resources such as virtual machine (VM) instances…—among computing workloads; [0058] lines 3-9 For example, workload A 406A is shown as being scheduled into a capacity slot where the number of instances to be used by the workload exceeds the total number of instances in the compute instance pool. In this example, the workload can be assigned on-demand instances or instances from a different pool to satisfy the additional requested capacity; As shown in Fig. 4B, the sum of workload A and the forecasted use of the compute instance pool is above 1000 compute instances (first portion) so the workload A can be assigned on-demand resources.).

As per claim 3, Gabrielson, Shen, and Zhao teach the system of claim 1. Gabrielson specifically teaches wherein if the given workload is scheduled to be performed by virtual machines included in only the first portion of virtual machines at the first time, the workload scheduler is further configured to add the anticipated resource consumption level of the given workload to the first consumption level (Fig. 3, 4A, 4B; Abstract lines 1-6 Techniques are described for optimizing the allocation of computing resources provided by a service provider network—for example, compute resources such as virtual machine (VM) instances…—among computing workloads; In Fig. 4B, the graph shows that the forecasted consumption level is added to the anticipated resource consumption level of workloads when the workloads are scheduled to be performed on the 1000 compute instances (first portion).).

As per claim 4, Gabrielson, Shen, and Zhao teach the system of claim 1. Gabrielson specifically teaches wherein each workload further indicates a priority level for performing the workload ([0042] lines 6-10 Each entry in a workload table, for example, may include an identifier of a workload (possibly including an indication of how to access an executable application or other computing resources used to execute the workload), an indication of the workload's priority), and 
wherein if the sum of the anticipated resource consumption level of the given workload and the first consumption level of the first portion of virtual machines is greater than the total amount of resources included in the first portion of virtual machines, the workload scheduler is configured to determine whether to schedule the given workload to be performed by virtual machines included in only the first portion of virtual machines at the first time based on the priority level (Fig. 4A, 4B; [0058] lines 3-16 workload A 406A is shown as being scheduled into a capacity slot where the number of instances to be used by the workload exceeds the total number of instances in the compute instance pool. In this example, the workload can be assigned on-demand instances or instances from a different pool to satisfy the additional requested capacity. In some embodiments, a user can specify whether they desire for a workload to use capacity from a pool if the request cannot be fully satisfied, or the capacity forecasting and scheduling service 126 can generate a notification requesting a user to indicate whether the user prefers for the workload to use additional on-demand capacity or have the workload wait to be scheduled at a time in the future when the workload's demand can be fully satisfied; [0057] lines 13-17 where workloads may be scheduled to use an amount of capacity based at least in part on one or more of: an amount of compute capacity requested or expected to be used by each workload, a relative priority associated with each workload).

As per claim 5, Gabrielson, Shen, and Zhao teach the system of claim 4. Gabrielson specifically teaches wherein the priority level is a deadline ([0059] lines 1-3 scheduling of workloads relative to execution deadlines associated with the workloads), and 
wherein the workload scheduler is configured to: determine whether the first time is at or after the deadline (Fig. 4A; [0059] lines 6-16 the associated workloads are packed into the capacity schedule in such a way that execution of the workloads is expected to complete prior to the associated deadlines…if a capacity forecasting and scheduling service 126 is unable to schedule a workload at a time slot that is expected to meet an associated execution deadline); and 
if the first time is at or after the deadline, schedule the given workload to be performed at the first time by a combination of virtual machines included in the first and second portions of virtual machines ([0059] lines 13-18 if a capacity forecasting and scheduling service 126 is unable to schedule a workload at a time slot that is expected to meet an associated execution deadline, the service can request input from the user indicating whether the user prefers to use other types of resources to satisfy the deadline; [0085] lines 14-15 compute instance pool includes a plurality of virtual machine (VM) instances).

As per claim 7, Gabrielson, Shen, and Zhao teach the system of claim 1. Gabrielson specifically teaches wherein if the sum of the anticipated resource consumption level of the given workload and the first consumption level of the first portion of virtual machines is greater than the total amount of resources included in the first portion of virtual machines the workload scheduler is further configured to, at the first time, schedule the given workload to be performed at a second time after the first time if a sum of (i) the anticipated resource consumption level of the given workload and (ii) an anticipated resource consumption level of the first portion of virtual machines at the second time is less than or equals a total amount of resources included in the first portion of virtual machines (Fig. 3, 4A, 4B, 6; [0058] lines 3-16 For example, workload A 406A is shown as being scheduled into a capacity slot where the number of instances to be used by the workload exceeds the total number of instances in the compute instance pool. In this example, the workload can be assigned on-demand instances or instances from a different pool to satisfy the additional requested capacity. In some embodiments, a user can specify whether they desire for a workload to use capacity from a pool if the request cannot be fully satisfied, or the capacity forecasting and scheduling service 126 can generate a notification requesting a user to indicate whether the user prefers for the workload to use additional on-demand capacity or have the workload wait to be scheduled at a time in the future when the workload's demand can be fully satisfied; [0046] lines 1-10 a capacity forecasting and scheduling service 126 can further assist users with scheduling uses of compute capacity by various workloads at future points in time. The scheduling of workloads' access to future available compute capacity can be based on predictions made about use of available compute capacity by one or more existing workloads, profile information associated with workloads to be scheduled to use the excess capacity (for example, including expected resource demands, priorities, execution deadlines, and so forth); [0047] lines 4-9 FIG. 3 is similar to FIG. 2 in that it illustrates a number of compute instances of a pool of 1,000 reserved compute instances used by a primary workload over a 24-hour period, illustrated by the dark bars in the graph. The example shown in FIG. 3 further illustrates use of excess capacity available in the compute instance pool; [0061] lines 8-12 A user can use the visualized forecasts and percentiles, for example, to help determine how likely it is for various scheduled uses of capacity to be satisfied by resources in the pool without resorting to other types of capacity; [0085] lines 14-15 compute instance pool includes a plurality of virtual machine (VM) instances; [0080] lines 2-4 determining that the prediction regarding available computing resources and the future interval of time can satisfy the requirements for executing the second computing workload; [0081] lines 2-5 scheduling execution of the second computing workload during the future interval of time, including scheduling use of the amount of computing resources of the computing resource pool by the second computing workload; Since there is excess capacity available in the compute instance pool, that means the first consumption level of the first portion of the virtual machines is less than the total amount of resources in the first portion.).

As per claim 8, Gabrielson, Shen, and Zhao teach the system of claim 7. Gabrielson specifically teaches wherein the workload scheduler is further configured to add the anticipated resource consumption level of the given workload to the anticipated resource consumption level of the first portion of virtual machines at the second time (Fig. 3, 4A, 4B; In Fig. 4B, the graph shows that the forecasted consumption level is added to the anticipated resource consumption level of workloads when the workloads are scheduled to be performed on the 1000 compute instances (first portion).).

As per claim 9, Gabrielson, Shen, and Zhao teach the system of claim 7. Gabrielson specifically teaches wherein the workload scheduler is further configured to schedule the given workload to be performed at the second time based at least on a resource consumption forecast of the first portion of virtual machines, wherein the resource consumption forecast indicates the anticipated resource consumption level of the first portion of virtual machines to be at a minimum at the second time (Fig. 3, 4B, 414 forecast; [0057] lines 1-3 The graph 400 further illustrates scheduling uses of available compute capacity by additional workloads during time periods of expected low utilization; [0046] lines 1-10 a capacity forecasting and scheduling service 126 can further assist users with scheduling uses of compute capacity by various workloads at future points in time. The scheduling of workloads' access to future available compute capacity can be based on predictions made about use of available compute capacity by one or more existing workloads, profile information associated with workloads to be scheduled to use the excess capacity (for example, including expected resource demands, priorities, execution deadlines, and so forth);).

As per claim 10, Gabrielson, Shen, and Zhao teach the system of claim 9. Gabrielson specifically teaches wherein the workload scheduler is further configured to execute the resource consumption forecast based on historical usage data ([0051] lines 5-7 the reported metrics 132 can be analyzed and used, for example, to learn historical usage patterns; [0052] lines 103 a capacity forecasting and scheduling service 126 obtains historical data).

As per claim 11, Gabrielson, Shen, and Zhao teach the system of claim 9. Gabrielson specifically teaches wherein the resource consumption forecast is a dynamically trained model ([0054] lines 1-15 a capacity forecasting and scheduling service 126 can generate predictions of compute capacity usage using any of a variety of different techniques including autoregressive models, machine learning (for example, based on recurrent neural networks (RNNs) or other time series forecasting models), or other forms of predictive modeling and probabilistic forecasting…The training of such models, for example, can be based on using windows (e.g., 2 weeks) of historic time series data, where the models can be updated over time (or completely regenerated) as more data becomes available.).

As per claim 15, Gabrielson, Shen, and Zhao teach the system of claim 1. Gabrielson specifically teaches wherein the anticipated resource consumption level of the given workload is an amount of memory required to run the given workload, the first consumption level is an amount of memory of the first portion of virtual machines in use at the first time, and the total amount of resources included in the first portion of virtual machines is a total amount of memory included in the first portion of virtual machines (Fig. 3, 4A, 4B, 9, 910 storage service, 916 (virtualized) data store, [0024] lines 1-6 a service provider network 100 provides users with the ability to utilize one or more of a variety of types of computing-related resources such as compute resources (for example, executing VM instances and/or containers, executing batch jobs, executing code without provisioning servers), data/storage resources; [0018] lines 1-2 obtaining computing resources used to execute various workloads; [0042] line 17 memory requirements associated with the workload; [0061] lines 2-3 forecast graph 414 illustrating forecasted use of the compute instance pool by one or more the workloads; [0085] lines 14-15 compute instance pool includes a plurality of virtual machine (VM) instances; [0055] lines 6-8 The graph 400 illustrated in FIG. 4A, for example, again shows usage of a compute instance pool comprising 1,000 available compute instances (as total amount of resources included in the first portion);).

As per claim 17, Gabrielson, Shen, and Zhao teach the system of claim 1. Gabrielson specifically teaches wherein, for the user, a resource consumption cost of the first portion of virtual machines is less than a resource consumption cost of the second portion of virtual machines ([0018] lines 11-16 a reserved compute instance generally represents a reservation of compute capacity from a service provider network for a defined period of time (for example, a 1-year or 3-year term), typically at a lower cost compared to uses of on-demand or other types of compute instances.).

As per claim 18, Gabrielson, Shen, and Zhao teach the system of claim 1. Zhao specifically teaches wherein the workload scheduler is configured to receive the workloads sequentially from a buffer and to schedule the workloads sequentially according to the buffer ([0022] The order tasks are put into the queue according to the order in which the order tasks are received, and the scheduling decisions are made for each order task one by one according to the order of the order tasks.).

As per claim 19, Gabrielson, Shen, and Zhao teach the system of claim 9. Gabrielson specifically teaches wherein the workload scheduler is further configured to automatically schedule the given workload to be performed by a combination of virtual machines included in the first and second portions of the plurality of virtual machines at a time that the anticipated resource consumption level of the first portion of virtual machines is forecast to be at a minimum according to the resource consumption forecast in response to the sum of the anticipated resource consumption level of the given workload and the anticipated resource consumption level of the first portion of virtual machines being greater than the total amount of resources included in the first portion of virtual machines at all times of the resource consumption forecast (Fig. 3, 4B, 414 forecast; [0057] lines 1-3 The graph 400 further illustrates scheduling uses of available compute capacity by additional workloads during time periods of expected low utilization; [0046] lines 1-10 a capacity forecasting and scheduling service 126 can further assist users with scheduling uses of compute capacity by various workloads at future points in time. The scheduling of workloads' access to future available compute capacity can be based on predictions made about use of available compute capacity by one or more existing workloads, profile information associated with workloads to be scheduled to use the excess capacity (for example, including expected resource demands, priorities, execution deadlines, and so forth); [0091] In some embodiments, the operations further include determining that a scheduled use of a number of available compute instances of the compute instance pool in the future by at least one particular computing workload of the one or more computing workloads is expected to exceed a total capacity available in the compute instance pool; and sending a notification to a user indicating that the scheduled use is expected to exceed the total capacity available in the compute instance pool; [0058] the number of instances to be used by the workload exceeds the total number of instances in the compute instance pool. In this example, the workload can be assigned on-demand instances or instances from a different pool to satisfy the additional requested capacity; [0029] batches of compute jobs without manual intervention).

As per claim 20, Gabrielson, Shen, and Zhao teach the system of claim 4. Gabrielson specifically teaches wherein, if the priority level of the given workload indicates that the given workload is a latency-sensitive workload and the sum of the anticipated resource consumption level of the given workload and the first consumption level of the first portion of virtual machines is greater than the total amount of resources included in the first portion of virtual machines, the workload scheduler is configured to schedule the given workload to schedule the given workload to be performed by the combination of virtual machines included in the first and second portions of virtual machines (Fig. 4B; [0040] For example, a workload for which a compute instance pool 124 was primarily obtained can be assigned a highest priority and have first access to available capacity when it is requested by the workload (for example, where the capacity may be requested by an auto scaling group associated with the workload or by a separate service of the service provider network 100 that executes the workload). Other workloads can be assigned progressively lower priorities depending on a relative importance of the workloads; [0058] the number of instances to be used by the workload exceeds the total number of instances in the compute instance pool. In this example, the workload can be assigned on-demand instances or instances from a different pool to satisfy the additional requested capacity; [0059] The graph further illustrates the scheduling of workloads relative to execution deadlines associated with the workloads…if a capacity forecasting and scheduling service 126 is unable to schedule a workload at a time slot that is expected to meet an associated execution deadline, the service can request input from the user indicating whether the user prefers to use other types of resources to satisfy the deadline).

As per claim 21, Gabrielson, Shen, and Zhao teach the system of claim 20. Gabrielson specifically teaches wherein, if the priority level of the given workload indicates that the given workload is a latency-tolerant workload and the sum of the anticipated resource consumption level of the given workload and the first consumption level of the first portion of virtual machines is greater than the total amount of resources included in the first portion of virtual machines, the workload scheduler is further configured to repeatedly defer scheduling the given workload until a time that the sum of the anticipated resource consumption level of the given workload and the first consumption level of the first portion of virtual machines is less than or equal to the total amount of resources included in the first portion of virtual machines or the priority level of the given workload indicates that the given workload is a latency-sensitive workload ([0059] The graph further illustrates the scheduling of workloads relative to execution deadlines associated with the workloads…if a capacity forecasting and scheduling service 126 is unable to schedule a workload at a time slot that is expected to meet an associated execution deadline, the service can request input from the user indicating whether the user prefers to use other types of resources to satisfy the deadline or to allow the deadline to pass and schedule the workload at a later time; [0040] For example, a workload for which a compute instance pool 124 was primarily obtained can be assigned a highest priority and have first access to available capacity when it is requested by the workload (for example, where the capacity may be requested by an auto scaling group associated with the workload or by a separate service of the service provider network 100 that executes the workload). Other workloads can be assigned progressively lower priorities depending on a relative importance of the workloads[0061] A user can use the visualized forecasts and percentiles, for example, to help determine how likely it is for various scheduled uses of capacity to be satisfied by resources in the pool without resorting to other types of capacity).

	
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gabrielson, Shen, and Zhao, as applied to claim 1 above, in view of Borthakur et al. (US 20140067778 A1 herein Borthakur).
Borthakur was cited in a previous office action.

As per claim 12, Gabrielson, Shen, and Zhao teach the system of claim 11. Gabrielson specifically teaches wherein the workload scheduler is further configured to reschedule the given workload in response to an indication of the resource consumption forecast being updated, wherein the updated resource consumption forecast indicates an anticipated resource consumption level of the first portion of virtual machines to be at a minimum at a third time (Gabrielson Fig. 3, 4A, 4B; [0046] lines 1-4 a capacity forecasting and scheduling service 126 can further assist users with scheduling uses of compute capacity by various workloads at future points in time; [0057] lines 1-3 The graph 400 further illustrates scheduling uses of available compute capacity by additional workloads during time periods of expected low utilization; [0065] lines 8-12 For example, a capacity forecasting and scheduling service 126 may analyze auto scaling groups being used by many different user accounts in a region to monitor for periods of high and low utilization across all available compute capacity; [0054] lines 1-14 a capacity forecasting and scheduling service 126 can generate predictions of compute capacity usage using any of a variety of different techniques including autoregressive models…models can be updated over time; Figure 3 shows multiple times when the consumption level of the first portion is at a minimum.).

Gabrielson, Shen, and Zhao fail to teach reschedule the given workload from the second time to a third time.

However, Borthakur teaches reschedule the given workload from the second time to a third time (Claim 6 postponing, based on the offline policy, at a second time before the first time, a filesystem maintenance task that is to be performed on the storage device, at a third time).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Gabrielson, Shen, and Zhao with the teachings of Borthakur because Borthakur’s teaching of postponing a task to a third time allows for offlining which reduces costs and uses less power (see Borthakur, [0019] lines 1-3 Having a configurable offlining policy has been discovered to reduce the cost of storage because a storage device consumes less power in an offline state.).

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gabrielson, Shen, and Zhao, as applied to claim 1 above, in view of Jackson et al. (US 20180181439 A1 herein Jackson).
Jackson was cited in a previous office action.

As per claim 14, Gabrielson, Shen, and Zhao teach the system of claim 1. Gabrielson specifically teaches the anticipated resource consumption level of the given workload (Gabrielson [0057] lines 13-16 where workloads may be scheduled to use an amount of capacity based at least in part on one or more of: an amount of compute capacity requested or expected to be used by each workload), 
the first consumption level of the first portion of virtual machines in use at the first time (Gabrielson Fig. 4A, 4B; [0061] lines 2-3 forecast graph 414 illustrating forecasted use of the compute instance pool by one or more the workloads; [0085] lines 14-15 compute instance pool includes a plurality of virtual machine (VM) instances), and 
the total amount of resources included in the first portion of virtual machines included in the first portion of virtual machines (Gabrielson [0055] lines 6-8 The graph 400 illustrated in FIG. 4A, for example, again shows usage of a compute instance pool comprising 1,000 available compute instances (as total amount of resources included in the first portion)).

Gabrielson, Shen, and Zhao fail to teach wherein the anticipated resource consumption level of the given workload is an amount of cores required to run the given workload, the first consumption level is an amount of cores, and the total amount of resources is a total amount of cores.

However, Jackson teaches wherein the anticipated resource consumption level of the given workload is an amount of cores required to run the given workload ([0050] lines 1-2 The system of FIG. 1 may receive a request to perform a task. The request may specify 2 CPU cores), the first consumption level is an amount of cores ([0063] lines 5-7 For example an incoming request for 4 cores at 1 GB/core will consume exactly 4 cores and 4 GB memory), and the total amount of resources is a total amount of cores ([0005] lines 21-23 An agent may be associated with a predetermined amount of resources, such as a predetermined number of cores; [0041] lines 1-2 A 16 core physical machine may host 8 VMs each with 8 CPU cores, i.e. a total of 64 virtual cores.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Gabrielson, Shen, and Zhao with the teachings of Jackson because Jackson’s teaching of determining the cores required for a task, the consumption level of cores, and the total amount of cores provides the advantage of allocating resources efficiently (see Jackson, [0059] lines 4-10 This means that it is desirable for a system to be able to balance current demands with the prospective arrival of additional work requests that also need to be handled efficiently. The more efficient the allocation algorithm the more work that can be performed concurrently, thus reducing the cost of operations and hence delivering a competitive advantage.).

As per claim 16, Gabrielson, Shen, and Zhao teach the system of claim 1. Gabrielson specifically teaches wherein the workload scheduler is further configured to determine, for the given workload, whether to schedule the given workload to be performed at a first time (Gabrielson Fig. 4A, 4B; [0057] lines 13-16 where workloads may be scheduled to use an amount of capacity based at least in part on one or more of: an amount of compute capacity requested or expected to be used by each workload; [0057] lines 18-24 a workload A 406A can be scheduled to use up to 100 compute instances tomorrow from approximately 11:00 AM until 3:00 PM, workload B 406B can be scheduled to use up to 75 instances from approximately 6:00 PM until 10:00 PM, a workload C 406C can use as many instances as are available from 10:00 PM onward) and available at the first time in the first portion of virtual machines (Fig. 4A, 4B; [0057] lines 1-8 The graph 400 further illustrates scheduling uses of available compute capacity by additional workloads during time periods of expected low utilization of the compute instance pool by the fixed workload(s) 402 and cyclical workload(s) 404. As shown in the graph, each of workload A 406A, workload B 406B, and workload C 406C is scheduled to use some portion of the capacity expected to be available at various points in time.).

Gabrielson, Shen, and Zhao fail to teach schedule the given workload to be performed at a first time based both a total amount of cores and a total amount of memory available at the first time.

However, Jackson teaches schedule the given workload to be performed at a first time based both a total amount of cores and a total amount of memory available at the first time ([0016] lines 8-10 a possible allocation of cores and memory to the task from currently available CPU cores and memory; [0050] lines 1-10 The system of FIG. 1 may receive a request to perform a task. The request may specify 2 CPU cores, and 2 GB RAM per core. The request may further include details of the task and may thus be a request to perform a particular task. According to some embodiments of the invention, resources associated with the agents may be allocated by various allocation strategies including for example: a) “blindly”, e.g. randomly, pick an agent, then if there is sufficient memory to allocate both cores to that agent the scheduling of the work can proceed; [0062] lines 1-3 In considering how to allocate cores and memory it is useful to define an optimal allocation ratio “OAR” as the ratio of available memory and cores at a particular time).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Gabrielson, Shen, and Zhao with the teachings of Jackson because Jackson’s teaching of scheduling tasks based on the number of cores and memory available improves efficiency (see [0133] lines 1-6  A system according to some embodiments of the invention may improve any of the functioning, memory usage and operating speed of a computing system, for example by ensuring that resources are used as efficiently as possible leaving maximum availability for performance of further tasks after allocation of resources to a particular task.).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.L./Examiner, Art Unit 2195                                                                                                                                                                                                        
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195